Exhibit 10.3
Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Restricted Stock Unit Award Agreement
Wright Express Corporation
Memorandum

     
TO:
  [Name of Grantee] (the “Grantee”)
 
   
FROM:
  Michael E. Dubyak, Chairman & CEO
 
   
SUBJECT:
  2010 Growth Grant — Restricted Stock Unit Agreement
 
   
DATE:
  March 3, 2010

You have been granted, under the 2010 Growth Grant Long Term Incentive Program
document attached as Exhibit B (“LTIP”), an award of Restricted Stock Units
(“RSUs”) under the terms of the Wright Express Corporation 2005 Equity and
Incentive Plan (the “Plan”) and LTIP, which is established pursuant to the Plan
(the RSUs are collectively referred to as the “Award”). Attached to this
Memorandum is an Agreement which, along with the Plan document and LTIP, governs
your Award. You will be receiving separately a copy of the Prospectus for the
Plan. The Prospectus contains important information regarding the Plan,
including information regarding restrictions on your rights with respect to the
RSUs granted to you. You should read the Prospectus carefully.
An Award of RSUs does not give you rights as a shareholder of the Company and
you may not transfer or assign any rights in your RSUs. Please note that as your
Award vests, the Company will withhold from the number of shares that would
otherwise be delivered to you a number of shares of company stock having a value
equal to your tax withholding obligations (similar to payroll withholding
requirements).
Finally, by accepting this Award you are agreeing to abide by the terms of the
Plan, LTIP, and the attached Agreement. To accept this Award, you must agree to
the terms set forth in this Agreement by signing and dating the Memorandum and
returning it to Tabitha Hilton in the Human Resources Office in South Portland,
Maine by April 15, 2010.

     
Date of Grant:
  March 3, 2010
 
   
Number of RSUs:
  [Number of RSUs]
 
   
Vesting Period:
  3 years (1/3 per year for 3 years)

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Restricted Stock Unit Award Agreement
USE THE SPACE BELOW TO ACCEPT THIS 2010 GROWTH GRANT:
I have read and agree to the terms set forth in the 2010 Growth Grant Agreement.
I accept the Award of RSUs described in this Memorandum:

               
 
Signature of Grantee
     
 
Date    

<<Name>> (the “Grantee”)

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Restricted Stock Unit Award Agreement
WRIGHT EXPRESS CORPORATION
LONG TERM INCENTIVE PROGRAM
2010 GROWTH GRANT
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS AWARD AGREEMENT (“Agreement”), dated as of March 3, 2010, is entered
into by and between WRIGHT EXPRESS CORPORATION, a Delaware corporation (the
“Company”), and the Grantee named on the attached Memorandum, dated March 3,
2010 (the “Memorandum”) pursuant to the terms and conditions of the Wright
Express Corporation 2005 Equity and Incentive Plan (the “Plan”) and the Wright
Express Corporation 2010 Growth Grant Long Term Incentive Program (the “LTIP”)
established thereunder.
     WHEREAS, the Company has the authority under and pursuant to the Plan to
grant awards to eligible employees of the Company and its subsidiaries; and
     WHEREAS, the Company desires to grant the Award to the Grantee subject to
the terms and conditions of the Plan, LTIP, and this Agreement.
     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:
     1. The Plan. The Award granted to the Grantee hereunder is made pursuant to
the Plan and LTIP. A copy of the prospectus for the Plan has been provided to
the Grantee and the applicable terms of such Plan and LTIP are hereby
incorporated herein by reference. Terms used in this Agreement which are not
defined in this Agreement shall have the meanings used or defined in the Plan.
     2. Award. Concurrently with the execution of this Agreement, and subject to
the terms and conditions set forth in the Plan, LTIP, and this Agreement, the
Company hereby grants the number of Restricted Stock Units indicated in the
Memorandum to the Grantee. Each Restricted Stock Unit entitles the Grantee to
one share of Company Stock, subject to the continued employment, upon vesting.
     3. Vesting of Units.
     (a) Upon the vesting of the Award, as described in this Section, the
Company shall deliver for each Restricted Stock Unit that becomes vested, one
(1) share of Company Stock; provided, however, that the Company shall withhold
from the Grantee at the time of delivery of the Company Stock the amount that
the Company determines necessary to pay applicable withholding taxes as and to
the extent provided in Paragraph 8 below. The Company Stock shall be delivered
as soon as practicable following each vesting date or event set forth below, but
in any case within 30 days after such date or event.

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Restricted Stock Unit Award Agreement
     (b) Subject to Paragraphs 3(c), (d) and (e) and Paragraph 4, 1/3 of the
Restricted Stock Units shall become vested and payable to the Grantee on the
first anniversary of the Grant Date, March 3, 2011, 1/3 of the Restricted Stock
Units shall become vested and payable to the Grantee on the second anniversary
of the Grant Date, March 3, 2012, and 1/3 of the Restricted Stock Units shall
become vested and payable to the Grantee on the third anniversary of the Grant
Date, March 3, 2013, in each case so long as the Grantee remains employed with
the Company through each such vesting date.
     (c) Notwithstanding Paragraph 3(b), upon the Grantee’s death, the Award
shall become immediately and fully vested, subject to any terms and conditions
set forth in the Plan or imposed by the Compensation Committee of the Board of
Directors (the “Committee”).
     (d) Notwithstanding Paragraph 3(b), upon a “Change in Control” of the
Company, if the surviving entity does not agree to assume the obligations set
forth in the Agreement, then the Award shall become immediately and fully
vested, subject to any terms and conditions set forth in the Plan or imposed by
the Committee. “Change in Control” shall have the meaning set forth in the Plan.
     (e) Notwithstanding anything to the contrary in this Agreement, to the
extent that the Grantee becomes entitled to receive any shares of Company Stock
pursuant to the vesting of the 2010 Special Grant Long Term Incentive Plan Award
Agreement dated October 15, 2007 (such shares, the “Special Grant Shares”), then
the number of Restricted Stock Units that could vest pursuant to this Award
shall be reduced by [40% / 50%] of the number of the Special Grant Shares and
the remaining number of Restricted Stock Units subject to this Award shall vest
proportionately over the vesting period set forth in Paragraph 3(b) above, or as
provided in Sections 3(c) or (d).
     4. Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, upon the termination of the Grantee’s employment with the
Company and its subsidiaries for any reason whatsoever (other than death), the
Award, to the extent not yet vested, shall immediately and automatically
terminate; provided, however, that the Committee may, in its sole and absolute
discretion agree to accelerate the vesting of the Award, upon termination of
employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.
     For purposes of the Plan and the Award, a termination of employment shall
be deemed to have occurred on the date upon which the Grantee ceases to perform
active employment duties for the Company following the provision of any
notification of termination or resignation from employment, and without regard
to any period of notice of termination of employment (whether expressed or
implied) or any period of severance or salary continuation. Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, the Grantee shall not be entitled (and by
accepting an Award, thereby irrevocably waives any such entitlement) to any
payment or other benefit to compensate the Grantee for the loss of any rights
under the Plan as a result of the termination or expiration of an Award in
connection with any termination of employment. No amounts earned pursuant to the
Plan or any

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Restricted Stock Unit Award Agreement
Award shall be deemed to be eligible compensation in respect of any other plan
of the Company or any of its subsidiaries.
     5. No Assignment. Except as expressly permitted under the Plan, this
Agreement may not be assigned by the Grantee by operation of law or otherwise.

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Restricted Stock Unit Award Agreement
     6. No Rights to Continued Employment. Neither this Agreement nor the Award
shall be construed as giving the Grantee any right to continue in the employ of
the Company or any of its subsidiaries, or shall interfere in any way with the
right of the Company to terminate such employment.
     7. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without effect to the conflicts of laws principles
thereof.
     8. Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee acknowledges and agrees that he/she is responsible
for the payment of income and employment taxes (and any other taxes required to
be withheld) payable in connection with the vesting of an Award. Accordingly,
the Grantee agrees to remit to the Company or any applicable subsidiary an
amount sufficient to pay such taxes. Such payment shall be made to the Company
or the applicable subsidiary of the Company in a form that is reasonably
acceptable to the Company, as the Company may determine in its sole discretion.
Notwithstanding the foregoing, the Company may retain and withhold from delivery
at the time of vesting that number of shares of Company Stock having a fair
market value equal to the taxes owed by the Grantee, which retained shares shall
fund the payment of such taxes by the Company on behalf of the Grantee.
     9. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment records (or such other
address as the Grantee may designate in writing to the Company), or to the
Company, 97 Darling Avenue, South Portland, ME 04106, Attention: General
Counsel, or such other address as the Company may designate in writing to the
Grantee.
     10. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     11. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
     12. Authority. The Committee has complete authority and discretion to
determine Awards, and to interpret and construe the terms of the Plan and this
Agreement. The determination of the Committee as to any matter relating to the
interpretation or construction of the Plan or this Agreement shall be final,
binding and conclusive on all parties.
     13. Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of common stock of the
Company underlying or relating to any Award until the issuance of a stock
certificate to the Grantee in respect of such Award.

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Restricted Stock Unit Award Agreement
     IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

            WRIGHT EXPRESS CORPORATION
      (-s- MICHAEL E. DUBYAK) [b80637b8063701.gif]             By: Michael E.
Dubyak
Its: Chairman and Chief Executive Officer     

 